UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 19, 2008 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 1-5865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut 06074 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, including area code: (860) 644-1551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On June 19, 2008, Gerber Scientific, Inc. (the "Company") issued a press release announcing its fourth quarter and full year fiscal 2008 results. A copy of the press release has been furnished as Exhibit 99.1. Item 9.01Financial Statements and Exhibits d) Exhibits The following is being furnished as an Exhibit to this report: Exhibit Number Description of Exhibit 99.1 Press release dated June 19, 2008, issued by Gerber Scientific, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERBER SCIENTIFIC, INC. June 19, 2008 By: /s/John J. Krawczynski John J. Krawczynski Vice President, Chief Accounting Officer and Corporate Controller (On behalf of the Registrant and as Principal Accounting Officer) 3
